

RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE LIVENT CORPORATION
INCENTIVE COMPENSATION AND STOCK PLAN


This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between Livent Corporation (the “Company”) and [Participant Name] (the
“Participant”).
WHEREAS, the Company maintains the Livent Corporation Incentive Compensation and
Stock Plan (as it may be amended from time to time, the “Plan”);
WHEREAS, Article 11 of the Plan authorizes the grant of Awards in the form of
Restricted Stock Units;
WHEREAS, in recognition of the Participant’s past and anticipated future
contributions to the Company, and to further align the Participant’s personal
financial interests with those of the Company’s stockholders, the Committee has
approved this grant of Restricted Stock Units to the Participant on the terms
described herein, effective as of [Grant Date] (the “Grant Date”); and
WHEREAS, the terms of the Plan are incorporated herein by reference and made a
part of this Agreement and will control the rights and obligations of the
Company and the Participant under this Agreement. In the event of a conflict
among the provisions of the Plan, this Agreement and any descriptive materials
provided in connection herewith, the provisions of the Plan will prevail.
Capitalized terms not otherwise defined herein will have the same meanings as in
the Plan.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
1.Grant of Restricted Stock Units. Pursuant to the Plan, effective as of the
Grant Date, the Committee hereby grants to the Participant this Award of [Number
of Shares Granted] Restricted Stock Units on the terms and conditions set forth
herein (the “Units”). Each Unit, once vested, represents an unfunded, unsecured
right of the Participant to receive one share of Common Stock (each, a “Share”)
at a specified time. The Units will become vested, and the underlying Shares
will be issued in respect of vested Units, as set forth in this Agreement.
2.    Vesting.
(a)    Subject to the Participant’s continued employment by the Company or any
of its Affiliates through the Vesting Date (as defined below), 100% of the Units
shall become vested on the third-anniversary of the Grant Date (the “Vesting
Date”). Notwithstanding the foregoing, subject to the Participant’s continued
employment by the Company or any of its Affiliates through the applicable date
or event, unvested Units shall fully vest upon the earliest to occur of:
(i)    the date the Participant has both attained age 62 and completed 10 years
of service with the Company, FMC and their respective Affiliates;
(ii)    the Participant’s attainment of age 65;
(iii)    the Participant’s death;
(iv)    the Participant’s Disability;
(v)    a Change in Control, if the Company’s successor or the surviving entity
(or its parent) fails to continue or assume the Award;
(vi)    subject to Section ‎2(d), the Participant’s Termination of Employment
within two years following a Change in Control due to either a termination by
the Company or its applicable Affiliate without Cause or a resignation by the
Participant with Good Reason (as defined in Section ‎24); or
(vii)    the Company’s termination of this arrangement in a manner consistent
with the requirements of Treas. Reg. § 1.409A-3(j)(4)(ix).
(b)    Notwithstanding anything to the contrary in Section ‎2(a), subject to
Section ‎2(d), in the event of the Participant’s Termination of Employment by
the Company without Cause prior to the Vesting Date (other than within two years
following a Change in Control), a pro-rata portion of the unvested Units shall
become vested on the effective date of such Termination of Employment,
determined by multiplying (A) the number of unvested Units by (B) a fraction (x)
the numerator of which is the number of days the Participant was employed by the
Company or any of its Affiliates from and after the Grant Date and prior to the
date of the Participant’s Termination of Employment and (B) the denominator of
which is the total number of calendar days during the period beginning on the
Grant Date and ending on the Vesting Date.
(c)    Upon the Participant’s Termination of Employment for any reason, any Unit
(or portion thereof) that has not become vested on or prior to the effective
date of such Termination of Employment (including, for the avoidance of doubt,
in accordance with the terms of Sections ‎2(a) or ‎(b)) will then be forfeited
immediately and automatically and the Participant will have no further rights
with respect thereto.
(d)    The application of Sections ‎2(a)(vi) and ‎2(b) is in each case
conditioned on (i) the Participant’s execution and delivery to the Company of a
general release of claims against the Company, FMC and their respective
Affiliates in a form prescribed by the Company, and (i) such release becoming
irrevocable within 60 days following the Participant’s Termination of Employment
or such shorter period specified by the Company. For avoidance of doubt, if this
release requirement is not timely satisfied, the Units will be forfeited as of
the effective date of the Participant’s Termination of Employment and the
Participant will have no further rights with respect thereto.
3.    Timing of Issuance.
(a)    Subject to Section ‎3(b), Shares will be issued in respect of vested
Units upon the earliest to occur of:
(i)    the Vesting Date;
(ii)    the Participant’s “separation from service” (as that term is defined in
Treas. Reg. § 1.409A-1(h)), provided that such separation is due to (A) a
termination by the Company or an Affiliate without Cause, (B) a resignation by
the Participant with Good Reason within two years following a Change in Control,
or (C) the Participant’s Disability, if such condition does not render the
Participant “disabled” as that term is defined in Treas. Reg. §§
1.409A-3(i)(4)(i) and (iii);
(iii)    the Participant Disability, if such condition renders the Participant
“disabled” as that term is defined in Treas. Reg. §§ 1.409A-3(i)(4)(i) and
(iii);
(iv)    the Participant’s death; or
(v)    the Company’s termination of this arrangement in a manner consistent with
the requirements of Treas. Reg. § 1.409A-3(j)(4)(ix).
(b)    Notwithstanding anything herein to the contrary:
(i)    to the extent permitted by Treas. Reg. § 1.409A-3(j)(4)(vi), the issuance
of Shares in respect of a number of vested Units will be accelerated to the date
that employment taxes become payable with respect to this Award. Such number of
Units will be equal to the reasonably estimated amount of employment taxes then
required to be withheld and remitted, divided by the then current Fair Market
Value;
(ii)    to the extent the requirements of Treas. Reg. § 1.409A-2(b)(7)(ii) are
met, the issuance of Shares hereunder will be delayed to the extent the Company
reasonably anticipates that the issuance will violate Federal securities laws or
other applicable laws;
(iii)    to the extent compliance with the requirements of Treas. Reg. §
1.409A-3(i)(2) is necessary to avoid the application of an additional tax under
Section 409A of the Code, Shares that are otherwise issuable upon the
Participant’s “separation from service” (as that term is defined in Treas. Reg.
§ 1.409A-1(h)) will be deferred (without interest) and issued to the Participant
immediately following that six-month period; and
(iv)    if the Units vest as a result of the application of Section ‎2(a)(vi) or
‎2(b) and the period for the required release to become irrevocable under
Section ‎2(d)(ii) spans two calendar years, Shares will not be issued prior to
the start of that second calendar year.
(c)    Fractional Shares will be rounded up to the next whole Share.
4.    Non-Transferability. Neither the Units nor any right with respect thereto
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance will be void and unenforceable against the
Company.
5.    Stockholder Rights.
(a)    The Participant will not have any stockholder rights or privileges,
including voting or dividend rights, with respect to the Shares subject to Units
until such Shares are actually issued and registered in the Participant’s name
in the Company’s books and records.
(b)    The foregoing notwithstanding, if the Company declares and pays a cash
dividend or distribution with respect to Shares while Units are outstanding
hereunder, the Company will make a special cash payment to the Participant equal
to the amount of the dividend or distribution that would have been payable to
the Participant had he or she been the record holder of a number of Shares equal
to the number of Units outstanding hereunder (whether or not vested) on the
record date of such dividend or distribution. Such special cash payment will be
paid at the same time as the related dividend or distribution and will be
subject to withholding for applicable taxes.
6.    No Limitation on Rights of the Company. For the avoidance of doubt, the
grant of the Units will not in any way affect the right or power of the Company
to make adjustments, reclassifications or changes in its capital or business
structure or to merge, consolidate, reincorporate, dissolve, liquidate or sell
or transfer all or any part of its business or assets.
7.    Clawback Policy. Without limiting the generality of Article 14 of the
Plan, to the extent the Participant is a current or former executive officer of
the Company, the Units, any Shares or other securities or property issued in
respect of the Units, and the rights of the Participant hereunder, are subject
to any policy (whether currently in existence or later adopted) established by
the Company providing for clawback or recovery of amounts paid or credited to
current or former executive officers of the Company. The Committee will make any
determination for clawback or recovery under any such policy in its sole
discretion and in accordance with any applicable law or regulation, and the
Participant agrees to be bound by any such determination.
8.    Employment. Nothing in this Agreement or in the Plan will confer on the
Participant any right to continue in employment or service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or Affiliate employing or retaining the Participant) to
terminate the Participant’s employment or service at any time for any reason,
with or without cause.
9.    Tax Treatment and Withholding.
(a)    The Participant has had the opportunity to review with his or her own tax
advisors the federal, state and local tax consequences of the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.
(b)    The Company may withhold any tax (or other governmental obligation)
arising in connection with this Award (or any dividend or distribution thereon).
It is a condition to the Company’s obligation to issue Shares hereunder that the
Participant pay to the Company such amount as may be required to satisfy all tax
withholding obligations (or other governmental obligations) arising in
connection with this Award (or otherwise make arrangements acceptable to the
Company for the satisfaction of such tax withholding obligations). If the
required withholding amount required is not timely paid or satisfied, the
Participant’s right to receive such Shares will be permanently forfeited.
Notwithstanding the foregoing, and in accordance with Section 17.03 of the Plan,
the Participant may satisfy any such withholding requirement by transferring to
the Company pursuant to such procedures as the Committee may require, effective
as of the date on which such requirement arises, a number of vested Shares owned
and designated by the Participant having an aggregate Fair Market Value as of
such date that is at least equal to the minimum, and not more than the maximum,
amount required to be withheld. If the Committee permits the Participant to
satisfy any such withholding requirement pursuant to the preceding sentence, the
Company shall remit to the Internal Revenue Service and appropriate state and
local revenue agencies, for the credit of the Participant, an amount of cash
withholding equal to the Fair Market Value of the Shares transferred to the
Company as provided above.
10.    Notices.
(a)    Any notice required to be given or delivered to the Company under the
terms of this Agreement will be addressed to it in care of its Secretary, Livent
Corporation, 2929 Walnut Street, Philadelphia, PA 19104, and any notice to the
Participant will be addressed to the Participant’s address now on file with the
Company, or to such other address as either may designate to the other in
writing. Except as otherwise provided below in Section ‎11(b), any notice will
be deemed to be duly given when enclosed in a properly sealed envelope addressed
as stated above and deposited, postage paid, in a post office or branch post
office regularly maintained by the United States government.
(b)    The Participant hereby authorizes the Company to deliver electronically
any prospectuses or other documentation related to this Award, the Plan and any
other compensation or benefit plan or arrangement in effect from time to time
(including, without limitation, reports, proxy statements or other documents
that are required to be delivered to participants in such plans or arrangements
pursuant to federal or state laws, rules or regulations). For this purpose,
electronic delivery will include, without limitation, delivery by means of
e-mail or e-mail notification that such documentation is available on the
Company’s Intranet site. Upon written request, the Company will provide to the
Participant a paper copy of any document also delivered to the Participant
electronically. The authorization described in this Section ‎11(b) may be
revoked by the Participant at any time by written notice to the Company.
11.    Beneficiaries. In the event of the death of the Participant, the issuance
of Shares under Section ‎3 shall be made in accordance with the Participant’s
written beneficiary designation on file with the Company or its representative
and/or agent (if such a designation has been duly filed with the Company or its
representative and/or agent, in the form prescribed by the Company and in
accordance with the notice provisions of Section ‎11(a)). In the absence of any
such beneficiary designation, the delivery of Shares under Section ‎3 will be
made to the person or persons to whom the Participant’s rights shall pass by
will or by the applicable laws of intestacy.
12.    Government Regulation. The Company’s obligation to deliver Shares in
respect of vested Units will be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.
13.    Administration. By entering into this Agreement, the Participant agrees
and acknowledges that (a) the Company has provided or made available to the
Participant a copy of the Plan, (b) he or she has read the Plan, (c) all Units
are subject to the Plan and (d) pursuant to the Plan, the Committee is
authorized to interpret the Plan and to adopt rules and regulations not
inconsistent with the Plan as it deems appropriate. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to questions arising under the
Plan or this Agreement.
14.    References. References herein to rights and obligations of the
Participant shall apply, where appropriate, to the Participant’s legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Agreement.
15.    Binding Effect. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.
16.    Entire Agreement; Amendment. This Agreement, together with the Plan,
represents the entire agreement between the parties with respect to the subject
matter hereof and supersedes any prior agreement, written or otherwise, relating
to the subject matter hereof. This Agreement may only be amended by a writing
signed by each of the parties hereto, except that the Company may amend or
modify this Agreement without the Participant’s consent in accordance with the
provisions of the Plan.
17.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without
reference to the principles of conflict of laws.
18.    Privacy. By signing this Agreement, the Participant hereby acknowledges
and agrees to the Company’s transfer of certain personal data of such
Participant to the Company and its agents for purposes of implementing,
performing or administering the Plan, this Award or any related benefit.
Participant expressly gives his or her consent to the Company to process such
personal data.
19.    Discretionary Nature. The Participant acknowledges and agrees that this
award is discretionary, and any future awards will be made in the Committee’s
discretion; and that the Plan may be terminated, amended or canceled by the
Company at any time in accordance with its terms.
20.    Section Headings. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
21.    Counterparts. This Agreement may be executed in multiple counterparts
(including by facsimile or .pdf signature), each of which will be deemed to be
an original, but all of which together will constitute but one and the same
instrument.
22.    Section 409A of the Code. To the extent applicable, this Agreement is
intended to comply with the requirements of Section 409A of the Code and the
regulations thereunder, and the provisions of this Agreement shall be
interpreted in a manner that satisfies the requirements of Section 409A of the
Code, and this Agreement shall be operated accordingly. If any provision of this
Agreement or any term or condition of the Units would otherwise frustrate or
conflict with this intent, the provision, term or condition shall be interpreted
and deemed amended so as to avoid this conflict. Notwithstanding the foregoing,
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A of the Code.
23.    Good Reason. For purposes of this Agreement, “Good Reason” will have the
meaning defined in the Participant’s Individual Agreement, if any. If no
Individual Agreement exists, “Good Reason” will mean the occurrence of any one
or more of the following without the Participant’s consent:
(a)    A material, adverse change in title, authority or duties (including the
assignment of duties materially inconsistent with the Participant’s position);
(b)    A relocation of the Participant’s principal worksite more than 50 miles;
or
(c)    A material reduction in the Participant’s base salary;
provided that none of the foregoing events or conditions will constitute Good
Reason unless the Participant provides the Company with written objection to the
event or condition within 30 days following the initial occurrence thereof, the
Company does not reverse or otherwise cure the event or condition within 30 days
of receiving that written objection, and the Participant resigns his or her
employment within 30 days following the expiration of that cure period.


[Signature Page Follows]



IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Agreement on the respective date below
indicated.


LIVENT CORPORATION
 
By:
 
 
Title:
 
 
Date:
 
 


PARTICIPANT
 
 
 
 
Signature:
 
 
Date:
 
 








